FILED
                              NOT FOR PUBLICATION                            DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GHATAS KASEH,                                    No. 07-70784

               Petitioner,                        Agency No. A070-639-503

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Ghatas Kaseh, a native and citizen of Syria, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
BIA’s denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny the petition for review.

       The BIA did not abuse its discretion in denying as untimely Kaseh’s motion

to reopen because the motion was filed almost six years after the BIA’s January 25,

2001 order, see 8 C.F.R. § 1003.2(c)(2), and Kaseh failed to establish that he acted

with the due diligence required for equitable tolling, see Iturribarria, 321 F.3d at

897 (equitable tolling available “when a petitioner is prevented from filing because

of deception, fraud, or error, as long as the petitioner acts with due diligence”).

       PETITION FOR REVIEW DENIED.




LA/Research                                2                                     07-70784